TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 18, 2021



                                     NO. 03-19-00137-CV


 Appellants, McAllen Hospitals, L.P. d/b/a McAllen Medical Center and d/b/a Edinburg
Regional Medical Center and d/b/a Edinburg Children's Hospital and d/b/a McAllen Heart
 Hospital and d/b/a South Texas Behavioral Health Center; Fort Duncan Medical Center;
  Northwest Texas Healthcare System Inc.; and Laredo Regional Medical Center d/b/a
   Doctor's Hospital of Laredo// Cross-Appellants, Texas Health and Human Services
            Commission and Texas Health and Human Services Commission
                              Office of Inspector General

                                                v.

 Appellees, Texas Health and Human Services Commission and Texas Health and Human
 Services Commission Office of Inspector General// Cross-Appellees, McAllen Hospitals,
L.P. d/b/a McAllen Medical Center and d/b/a Edinburg Regional Medical Center and d/b/a
 Edinburg Children's Hospital and d/b/a McAllen Heart Hospital and d/b/a South Texas
  Behavioral Health Center; Fort Duncan Medical Center; Northwest Texas Healthcare
   System Inc.; and Laredo Regional Medical Center d/b/a Doctor's Hospital of Laredo




      APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on December 13, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment but that there was error requiring correction. Therefore, the Court

modifies the second paragraph of the trial court’s judgment by removing it and replacing it with

the following:
       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiffs’
       Motion for Summary Judgment is granted in part and, accordingly, as to the
       denials issued by HHSC and reflected in the Medical Appeals Unit’s three written
       notifications (dated: June 3, 2010; February 24, 2010; and June 2, 2010; and
       labeled: TPI#: 094113001; TPI# 094217902; and TPI# 094113001, respectively)
       HHSC must withdraw it denials on these claims, reopen these claims, and comply
       with the procedures set forth in Rule 371.206(B)(2) by issuing a preliminary
       technical denial by certified mail and notifying the Hospitals that they have 60
       calendar days from the date of the notice to submit the complete medical record
       and that if they do not, HHSC will issue a final technical denial.


The Court affirms the trial court’s judgment as modified. Appellants/Cross-Appellees shall pay

all costs relating to this appeal, both in this Court and in the court below.